Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to disclose, teach, or suggest a wearable fabric comprising a plurality of textrodes/textile electrodes fabricated/woven on the fabric for monitoring physiological parameters of a user including thoracic electrical bioimpedance as claimed, the wearable fabric comprising: at least a pair of first textrodes comprising a first voltage sensing textrode and a first current injecting textrode; at least a second pair of textrodes comprising a second voltage sensing textrode and a second current injecting textrode; and one or more sensors woven into the wearable fabric, wherein the sensors comprise a twelve leach ECG configured to identify markers for detecting myocardial signaling and energetics. The prior art of record discloses diverse wearable fabrics adapted comprising various textrodes/ textile electrodes attached, embedded, or fabricated onto woven fabrics to monitor a user’s health. However, the prior art of record, alone or in combination, fails to disclose, teach, or suggest a wearable adapted to monitor one or more physiological signals of a user as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 24, 2022